DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2, recites “the wall is a gear member” which is indefinite because it is unclear how a wall can be a gear.  A wall and a gear have two different functions.  Is the Applicant trying to claim --the wall is formed from a portion of a gear member--?
Claim 8, line 2, recites “a gear member that constitutes a gear train” which is indefinite because it is unclear how a singular gear can form a gear train.  A gear train is viewed as being a plurality of gears that mesh with each other.  That viewpoint is also supported by Applicant’s specification on Page 8 / Line 26.  Is the Applicant trying to claim --a gear member which forms part of the gear train--?
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed over the prior art of record.
8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sizuki Minoru et al. (WO 2011/065179 A1) discloses a motor that is mounted to a casing, a gear train is driven by the motor, and an in-case space is connected to the in-motor space through a passage that is not the same passage that the output shaft of the motor extends through.
Yoshimura et al. (US 10,837,537 B2) discloses a similar motor and gear train structure as Applicant’s invention, but without the breather and connecting passage as claimed in Applicant’s independent claim.
Akamatsu et al. (US 2013/0307320 A1) discloses a motor that is mounted to a casing, a gear train is driven by the motor, and an in-case space is connected to the in-motor space through a passage that is not the same passage that the output shaft of the motor extends through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM D ROGERS/Primary Examiner, Art Unit 3656